UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULETO Amendment No. 3 Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 COUGAR BIOTECHNOLOGY, INC. (Name of Subject Company (Issuer)) KITE MERGER SUB, INC. (Offeror) A Wholly-Owned Subsidiary of JOHNSON& JOHNSON (Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) COMMON STOCK, $0.0001 PARVALUE (Title of Class of Securities) 222083107 (CUSIP Number of Class of Securities) Clifford Birge,Esq. Johnson& Johnson One Johnson& Johnson Plaza New Brunswick, NJ 08933 (732)524-6400 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: Robert I. Townsend,III,Esq. Damien R. Zoubek,Esq. Cravath, Swaine& Moore LLP Worldwide
